
	
		II
		112th CONGRESS
		2d Session
		S. 3384
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Baucus (for himself,
			 Mr. Conrad, Mr.
			 Tester, and Mr. Johnson of South
			 Dakota) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To extend supplemental agricultural disaster assistance
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supplemental Agricultural Disaster
			 Assistance Extension Act of 2012.
		2.Supplemental
			 agricultural disaster assistance
			(a)Federal Crop
			 Insurance ActSection 531 of
			 the Federal Crop Insurance Act (7 U.S.C. 1531) is amended—
				(1)in subsection
			 (b)(4)—
					(A)in subparagraph
			 (A)(i)(II), by inserting the first 5 months of after
			 received for; and
					(B)in subparagraph
			 (C), by inserting the first 5 months of after during
			 the; and
					(2)in subsection (i), by striking
			 2011 and inserting 2012.
				(b)Trade Act of
			 1974
				(1)In
			 generalSection 901 of the
			 Trade Act of 1974 (19 U.S.C. 2497) is amended—
					(A)in subsection
			 (b)(4)—
						(i)in
			 subparagraph (A)(i)(II), by inserting the first 5 months of
			 after received for; and
						(ii)in subparagraph
			 (C), by inserting the first 5 months of after during
			 the; and
						(B)in subsection (i), by striking
			 2011 and inserting 2012.
					(2)Agricultural
			 disaster relief trust fundSection 902 of the Trade Act of 1974
			 (19 U.S.C. 2497a) is amended—
					(A)in subsection
			 (b)(1), by striking 2011 and inserting 2012;
			 and
					(B)in subsection
			 (d), by striking the Food, Conservation, and Energy Act of 2008
			 and inserting Supplemental
			 Agricultural Disaster Assistance Extension Act of
			 2012.
					(c)ApplicationThe
			 amendments made by this section apply only to losses that are incurred as the
			 result of a disaster, adverse weather, or other environmental condition that
			 occurs during the 2012 crop year.
			3.Offset
			 provisionsTo be
			 supplied
		
